Citation Nr: 1424710	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include status post total knee replacement.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1948 to September 1953. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In August 2009, the Board remanded the case for additional development and in November 2009 denied the claim of service connection for a right knee disability.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in November 2010, on the basis of a Joint Motion for Remand (JMR), vacated the Board's November 2009 denial and remanded the matter to the Board for further action.

In March 2011, the Board remanded the case for additional development and in March 2012 denied the claim of service connection for a right knee disability.  

The Veteran appealed the Board's decision to the Court which, in April 2013, on the basis of a March 2013 JMR, vacated the Board's March 2012 denial and remanded the matter to the Board for further action.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In March 2011, the Board remanded the claim for further development.  According to the March 2013 JMR, the requested development has not been completed as a December 2011 VA examination did not fully comply with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds it necessary to remand the claim for further action to ensure compliance with the March 2011 remand directives and the March 2013 JMR.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed right knee disability.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to diagnose any current right knee disability, to include status post total knee replacement.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right knee disability had its onset during, or is otherwise related to, the Veteran's active military service.

The examiner must discuss the Veteran's service treatment records, including those dated in April 1952 and August 1953, and the September 1953 separation examination. 

The examiner must also discuss the medical articles that the Veteran submitted.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

